933 So. 2d 793 (2006)
In re Carl W. CLEVELAND.
No. 2006-OB-1745.
Supreme Court of Louisiana.
July 13, 2006.

ON APPLICATION FOR REINSTATEMENT
PER CURIAM.
Petitioner, Carl W. Cleveland, was suspended from the practice of law for three years, retroactive to his October 31, 1997 interim suspension, stemming from his federal conviction of tax conspiracy and aiding and abetting the filing of a false tax return. In re: Cleveland, 04-0881 (La.10/19/04), 884 So. 2d 1189. Petitioner subsequently filed an application for reinstatement to the practice of law, asserting that he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel ("ODC") took no position concerning petitioner's reinstatement. Accordingly, pursuant to Supreme Court Rule XIX, § 24(F) and (G), the matter was referred for a formal hearing before a hearing committee.
After considering the evidence presented, the hearing committee recommended that petitioner be reinstated to the practice of law. Neither petitioner nor the ODC objected to the hearing committee's recommendation.
The disciplinary board agreed that petitioner proved by clear and convincing evidence that he satisfies the criteria for reinstatement. Accordingly, the board recommended to this court that petitioner *794 be reinstated to the practice of law. Neither petitioner nor the ODC objected to the disciplinary board's recommendation.
After considering the record in its entirety, we will adopt the disciplinary board's recommendation and reinstate petitioner to the practice of law.

DECREE
Upon review of the findings and recommendation of the hearing committee and disciplinary board, and considering the record, it is ordered that Carl W. Cleveland, Louisiana Bar Roll number 4189, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.